Citation Nr: 0708208	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine with 
radiculopathy of the right lower extremity (formerly shown as 
lumbosacral strain).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1967.

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida (RO), which denied service connection for dysthymic 
disorder as secondary to service-connected lumbosacral 
strain, and continued a 10 percent disability rating for left 
lumbosacral strain.

The Board notes that in March 2005, the veteran elected to 
withdraw his request for a video conference hearing in 
accordance with applicable law.  See 38 C.F.R. 
§§ 20.704(e) (2005).

In a February 2006 decision and remand, the Board granted 
service connection for the veteran's dysthymic disorder and 
remanded the issue of an increased rating for the veteran's 
service-connected lumbosacral strain for further development.  
The Board's grant of service connection for dysthymic 
disorder which was effectuated in a March 2006 rating 
decision.  As such this issue is no longer on appeal.  The 
issue of an increased rating for the veteran's lumbosacral 
strain is again before the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder, degenerative disc 
disease, is not manifested by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 
forward flexion of 60 degrees or less, combined range of 
motion of the thoracolumbar spine of 120 degrees or less.

2.  Radiculopathy of the right lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine (formerly shown 
as lumbosacral strain) have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 
(2006).

2.  The criteria for a disability rating of 10 percent, but 
no more, for radiculopathy of right lower extremity from 
September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, letters in May 2002 and May 2003, and two 
letters in March 2006 satisfied the four elements delineated 
in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with this notice in 
a March 2006.    

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Increased rating - spine disability 

The veteran contends that a disability rating in excess of 10 
percent should be assigned for his degenerative disc disease 
of the lumbar spine to reflect more accurately the severity 
of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended several times since the date of 
receipt of the veteran's claim in February 2002 and the most 
favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 
26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a (2006)); see also 
VAOPGCPREC 3-2000.  

In an April 1967 rating decision, the veteran was granted 
service connection and assigned a 20 percent disability 
rating under Diagnostic Code 5295 for left lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  In 
a May 1973 rating decision, the veteran's disability rating 
was reduced to 10 percent, based on the fact that the 
symptomatology attributable to the veteran's back condition 
was then found to be mild.  In the rating schedule change 
that became effective September 26, 2003, former Diagnostic 
Code 5295, pertaining to lumbosacral strain, became the 
current Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).

Under Diagnostic Code 5295, a 20 percent rating was warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position under former.  A 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Regarding Diagnostic Code 5237, the current Diagnostic Codes 
5235 - 5243 are to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula), unless Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Formula for Incapacitating 
Episodes).  Under the General Formula, for spine disabilities 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
disability rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent disability rating is warranted when forward flexion 
of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees, or when the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or when there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
when there has been a vertebral body fracture with loss of 
50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).

At an October 2006 VA orthopedic examination, the veteran 
reported having low back pain which had been getting worse 
over the prior three years, with sciatic pain in the right 
lower extremity, and numbness on the lateral aspect of his 
feet and toes.  The sciatic pain was intermittent and 
precipitated by prolonged sitting, standing and walking, as 
well as lifting heavy objects, which caused severe flareups.  
He reported that his back felt stiff.  The veteran uses 
medication for the pain, and it does not interfere with his 
activities of daily living.  The examiner observed that the 
veteran had a normal gait, that his lumbosacral spine was 
straight, and that there was tenderness at L4-5 and S1 levels 
with no paraveterbral muscle spasm.  Range of motion of the 
spine was flexion of 90 degrees, with pain beginning at 80 
degrees, 30 degrees of extension, with pain beginning at 20 
degrees, and left and right lateral flexion, as well as left 
and right lateral rotation at 30 degrees each with pain 
starting at 20 degrees.  Repetitive motion of the spine did 
not produce additional limitation of motion due to pain, 
weakness, fatigue, lack of endurance or incoordination.  
Straight leg raise was 50 degrees on the right with positive 
Lashgue's sign.  Straight leg raise was 70 degrees on the 
left with positive Lashgue's sign.  Contemporaneous x-rays 
showed degenerative disc disease of the lumbar spine with 
central canal stenosis at L4-5 and L-S1 levels secondary to 
facet arthropathy.  An April 2006 magnetic resonance imaging 
(MRI) showed posterior bulging lumbar discs.  The changes at 
L4-5 abutted the right L5 nerve root.  The diagnosis was 
degenerative disc disease of the lumbar spine with 
radiculopathy of the right lower extremity (L5-S1 roots).  

The evidence of record clearly weighs against the assignment 
of a 10 percent disability rating for the veteran's lumbar 
spine disability.  The veteran did not have muscle spasm on 
extreme forward bending and his lateral spine motion was 
within normal limits.  Therefore, a higher disability rating 
is not warranted under Diagnostic Code 5295.  His flexion 
range of motion measurement was 90 degrees with pain 
beginning at 80 degrees, and his combined range of motion of 
his thoracolumbar spine was 180, factoring in pain.  There is 
no evidence that the veteran has had muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Therefore, in accordance 
with the General Formula, a higher rating is not warranted 
under Diagnostic Code 5237.

Even with consideration of 38 C.F.R. §§ 4,40, 4.45, and 4.59, 
the preponderance of the evidence shows that the veteran's 
lumbar spine disability approximates no more than slight 
range of motion or lumbosacral strain with characteristic 
pain on motion, warranting no more than a 10 percent rating.  
Taking into account when the pain begins as shown in his 
range of motion measurements completed at the October 2006 
orthopedic examination, his disability does not warrant a 20 
percent rating.  In addition, the examiner stated that 
repetitive motion of the spine did not produce additional 
limitation of motion due to pain, weakness, fatigue, lack of 
endurance or incoordination.

The Board has considered other diagnostic codes for rating 
disabilities of the spine.  Because the evidence reflects 
that the veteran's has been diagnosed with degenerative disc 
disease, the Board has considered the criteria for 
intervertebral disc syndrome.  During the pendency of this 
appeal, multiple revisions were made to the Rating Schedule 
for intervertebral disc syndrome.

Under Diagnostic Code 5293, effective prior to September 23, 
2002, mild intervertebral disc syndrome warrants a 10 percent 
disability rating and moderate with recurring attacks 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  There is no evidence in the 
claims file that the veteran's back disability is manifested 
by moderate recurring attacks of intervertebral disc disease.  
The October 2006 VA examiner stated that his back disability 
does not interfere with his activities of daily living and 
that the has had no incapacitating episodes.  Therefore, a 
higher rating under Diagnostic Code 5293, effective before 
September 23, 2002, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the Formula for Incapacitating Episodes or by combining 
under Section 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  Incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent disability 
evaluation, and incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

The new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, Diagnostic 
Code 5293 became Diagnostic Code 5243, Intervertebral Disc 
Syndrome, and should be evaluated either under the General 
Formula or under the Formula for Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

The October 2006 orthopedic examiner noted that the veteran 
did not have any incapacitating episodes for the previous 12 
months as to warrant a higher rating in accordance with the 
Formula for Incapacitating Episodes.  The veteran's 
disability does not warrant a higher rating under the General 
Formula.  He does not have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, which would warrant a 20 
percent disability rating under the General Formula.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Diagnostic 
Code 5243 (2006).  

The Board has considered other diagnostic codes for rating 
disabilities of the lumbar spine.  Pursuant to the 
regulations in effect prior to September 26, 2003, Diagnostic 
Code 5289 contemplates ankylosis of the lumbar spine; 
however, there is no evidence that the veteran has ankylosis 
of the spine.  Diagnostic Code 5292 provides a 10 percent 
rating for a slight lumbar spine limitation of motion and a 
20 percent rating for a moderate lumbar spine limitation of 
motion.  The veteran's range of motion limitations are shown 
to be slight, which would not warrant a 20 percent rating 
under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292 (2003).  

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5238, 5239, 5240, 5241, 5242 (2006).

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Radiculopathy of the Right Lower Extremity

The Board has also considered whether the veteran is entitled 
to a separate evaluation for the veteran's right leg under 
criteria in effect since September 23, 2002.  Under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2006).

An October 2006 VA neurological examination report reflects 
the examiner's observations that the veteran's lower back had 
lost some of the normal lordotic curvature, but there was no 
paraspinal muscle spasm or tenderness to deep palpation and 
the straight leg tests were deemed to be negative 
bilaterally.  The veteran was able to ride on his heels and 
toes indicating good distal strength with the exception that 
there is slight weakness (4/5) in the eversion of the right 
foot.  The deep tendon reflexes were 1+ and symmetrical at 
the knees with reinforcement, trace at the left ankle and 
absent at the right ankle.  There was decreased sensation to 
pinprick in the L5 and S1 dermatomes on the right side, 
otherwise sensation was intact with no evidence of peripheral 
neuropathy.  The diagnosis was a right lower extremity 
radiculopathy secondary to degenerative disc disease of the 
lumbar spine.  

These manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation.  
In view of this, the Board finds that a separate evaluation 
of 10 percent disabling is warranted for the right lower 
extremity as of September 23, 2002.


ORDER
 
A disability rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine (formerly shown as 
lumbosacral strain) is denied.

A separate evaluation of 10 percent, but no more, from 
September 23, 2002, for radiculopathy of the right lower 
extremity, is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


